DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Election/Restrictions
Applicant’s election of Group I (claims 28 – 38) in the reply filed on February 8, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The first paragraph of Applicants' specification should be updated to reflect the current status of any listed related U.S. patent applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28 – 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,852,835. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are in the third layer.
Regarding the limitation(s) directed to the third layer, the Examiner notes that the disclosure of the above identified patent teach(es) that the claimed invention is an obvious variation of the disclosed invention.
Applicants are reminded that while it is generally prohibited from using the disclosure of a potentially conflicting patent or application in an Double Patenting analysis, there are two exceptions permitted by the MPEP.  Specifically, “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent”.  In the instant case, the third layer is explicitly claimed in the above identified patent and is also claimed of the same materials and for the same use (as a conductive electrode/lead).  As such, the relevant portions of the specification are deemed to clearly ‘provide support for the patent claims’ with regard to the specific structure and materials for the claimed third layer.

Non-elected claims 39 – 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No.10,490,331. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are in the third layer.

Applicants are reminded that while it is generally prohibited from using the disclosure of a potentially conflicting patent or application in an Double Patenting analysis, there are two exceptions permitted by the MPEP.  Specifically, “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent”.  In the instant case, the third layer is explicitly claimed in the above identified patent and is also claimed of the same materials and for the same use (as a conductive electrode/lead).  As such, the relevant portions of the specification are deemed to clearly ‘provide support for the patent claims’ with regard to the specific structure and materials for the claimed third layer.
	This rejection is provisional because claims 39 – 47 are not currently elected, but if subject to rejoinder they would not be allowable due to the above noted double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 28 – 34, 37 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seidel et al. (U.S. Patent App. No. 2011/0308580 A1) in view of one or both of IDS reference A6 to Salman et al. (titled: Nature of weak magnetism in SrTiO3/LaAlO3 multilayers - 2012) and/or IDS reference A4 to Brinkman et al. (titled: Magnetic effects at the interface between nonmagnetic oxides – 2007), Sun (U.S. Patent No. 6,130,814), and as evidenced by one or both of Higo et al. (U.S. Patent App. No. 2007/0279972 A1) and/or Kajiyama (U.S. Patent App. No. 2008/0089118 A1).
The Examiner notes that this is mostly a repeat of the rejection in the grandparent Application, with the addition of the evidentiary art to teach the added ‘third layer’ limitations.
Regarding claims 28, 32 and 33, Seidel et al. disclose an electronically controllable ferromagnetic oxide structure (mostly preamble limitations, but see Title; Abstract; and at least Paragraph 0062) comprising a first layer comprising SrTiO3, STO,( 
    PNG
    media_image1.png
    281
    403
    media_image1.png
    Greyscale
) a second layer in contact with the first layer (
    PNG
    media_image2.png
    281
    403
    media_image2.png
    Greyscale
), wherein the second layer has a thickness of at least 4 unit cells (noting that 100 nm would clearly be greater than 4 unit cells, given that unit cells are Angstrom level features), the thickness being in a direction substantially perpendicular to the interface between the first and second layers, and a third layer 
    PNG
    media_image3.png
    281
    403
    media_image3.png
    Greyscale
: noting that any of the bottom electrode, PFM tip, or c-AFM tip all read on the ‘third layer’) in contact with either the first layer or the second layer or both, wherein the third layer is capable of altering the charge carrier density at the interface between the first and second layers (ibid and Paragraphs 0057 – 0061, 0077, and 0078); wherein the interface between the first and second layers is capable of exhibiting electronically controlled ferromagnetism (ibid).
Regarding the claimed language to more positively recite “the third layer is configured to alter the charge carrier density at the interface between the first and second layers” and “the interface between the first and second layers is configured to exhibit electronically controlled ferromagnetism in response to alteration of the charge carrier density", the Examiner notes that Seidel et al. disclose a ferroic material (i.e. a ferrous material that exhibits electronically changeable properties, thereby reading on the requirement of 'electronically controllable') wherein the ferroic property can be magnetism (
    PNG
    media_image4.png
    245
    519
    media_image4.png
    Greyscale
).  Seidel et al. disclose a device where such a layer is sandwiched between two electrodes (Paragraph 0106: 
    PNG
    media_image5.png
    161
    523
    media_image5.png
    Greyscale
), including a specific recitation of magnetic ferroic materials being used (Paragraph 0113 – 0114), such as the recited BiFeO3 (BFO) (
    PNG
    media_image6.png
    52
    511
    media_image6.png
    Greyscale
).  Seidel et al. also recognizes that the interfaces are a "key focal point” with these structures and specifically calls out the LaAlO3-SrTiO3 structure and its interfacial effects (
    PNG
    media_image7.png
    365
    522
    media_image7.png
    Greyscale
).
While Seidel et al. is not explicit about using a LaAlO3-SrTiO3 interface to generate a ferroic-magnetic property, the Examiner notes that Seidel et al. clearly recognizes the importance of interfacial effects and the existence of the ‘2-D electron gas-like behavior’ at the interface of the above material (the Examiner notes that Seidel et al. teaches using SrTiO3 (STO) as the electrode or substrate material: Paragraphs 0057, 0083, 0084, and 0112) including recognition that growth on an STO substrate can 
    PNG
    media_image8.png
    119
    516
    media_image8.png
    Greyscale
: Paragraph 0133).  
However, in addition to the guidance in Seidel et al., both Salman et al. and Brinkman et al. teach that magnetism can be induced in the 2-D electron gas at the interface between STO and LaAlO3 (LAO) (Brinkman et al.: Abstract: “magnetism can be induced at the interface …insulating perovskites SrTiO3 and LaAlO3”, including the use of a TiO2-terminated STO (001) substrate with a 26 unit cell LAO layer – page 3; Salman et al.: Abstract and 1st column: “the high mobility two-dimensional electronic gas (2DEG) at the interface … perovskite oxides: TiO2-terminated SrTiO3 (STO) and LaAlO3 (LAO)”; with 3-8 unit cell LAO on 10 unit cell STO – column 3).  While none of the above explicitly disclose the interface configured to exhibit electronically controlled ferromagnetism in response to alteration of the charge carrier density, Brinkman et al. teaches that the properties of this interface are clearly voltage dependent (i.e. influenced via an applied electronic current:  
    PNG
    media_image9.png
    112
    659
    media_image9.png
    Greyscale
) and that domain (
    PNG
    media_image10.png
    79
    640
    media_image10.png
    Greyscale
) and, hence, conductive domain walls, are formed in the STO-LAO material. As a reminder, Seidel et al. is directed to any ferroic material that exhibits conductive and/or magnetic domain walls (
    PNG
    media_image11.png
    103
    524
    media_image11.png
    Greyscale
); therefore STO-LAO is clearly within the conceptual framework of the Seidel et al. invention.

    PNG
    media_image12.png
    139
    516
    media_image12.png
    Greyscale
 and Paragraph 0081: 
    PNG
    media_image13.png
    139
    511
    media_image13.png
    Greyscale
).  Finally, Applicants’ own admissions are that an electrode is a layer ‘configured to alter the charge carrier density’ since electrons are charge carriers (specification, paragraph 0021).  As such, any electrode providing a current (i.e. electrons) to the STO-LAO interface necessarily is ‘configured to alter the charge carrier density at the interface’ and the interface necessarily is “configured to exhibit electronically-controlled ferromagnetism in response to alteration of the charge carrier density", since the voltage can be used to influence/move at least the domain walls per the Seidel et al. teachings.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Seidel et al. to utilize a third (electrode) layer meeting the claimed ‘configured to’ language as taught by one or both of Salman et al. and/or Brinkman et al., as the STO-LAO interface is known to possess magnetism and conductive domain walls, which are two properties meeting the requirements for use in the Seidel et al. invention.  The additional limitations are met by Seidel et al. as explained on the record.
None of the above disclose a cross-point array (MRAM) architecture meeting the claimed limitations or claims 32 and 33, nor a third layer comprising at least one circular electrode and at least one interfacial contact.
However, as set forth in the grandparent Application, Sun teaches a magnetic random access memory (i.e. ‘cross-point array’) possessing a structure meeting the claimed limitations or claims 32 and 
    PNG
    media_image14.png
    384
    425
    media_image14.png
    Greyscale
 and 
    PNG
    media_image15.png
    417
    589
    media_image15.png
    Greyscale
, noting that elements 101 and 102 are the electrodes, which can comprise LaMnO3 – LMO-, as well as plural materials; the Examiner deems that this encompasses the structure claimed by Applicants given that Sun disclose LMO/STO/LMO tri-layer laminates as the active elements of the cross-point array). The use of circular leads/electrodes, including the use of electrode/leads having multiple parts; e.g. at least one “electrode” and at least one “interfacial contact”, are old in the art as conventional electrode structures in MRAM technology using similar materials as disclosed by Seidel et al. and Sun et al. above.  This is evidenced by Higo et al. (Figure 4 – 12 and at least Paragraphs 0078 – 0083 and 0095 – 0096) and/or Kajiyama (Figures, elements 7 and 8, and at least Paragraphs 0031 – 0035 and 0078 – 0080).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Seidel et al. in view of Brinkman et al. and/or Salmon et al. to utilize the claimed structure as taught by Sun, since such a structure would allow for the formation of a cross-point array memory, which is envisioned by Seidel et al. (Paragraph 0077).  Furthermore, it would have been obvious to use ‘at least one circular electrode and at least one interfacial contact’ as circular contacts and electrodes are conventional in MRAM architectures, as are the use of multi-part electrodes/leads having two or more portions, which necessarily reads on the “at least one circular electrode and at least one interfacial contact” limitations.  These are conventional and nominal electrodes necessary to provide electrical contact to the functional layers of the MRAM devices and such optimization of shape and/or use of secondary contact layers is explicitly taught as obvious and known in the evidentiary references cited above.
Paragraphs 0070 – 0072, noting La doping of ATiO3 would read on the claimed elements since they are open to additional elements being present).
	Regarding claim 30, Seidel et al. disclose the claimed orientation (Paragraph 0059) and also disclose (001) oriented substrates as equivalent to the (111), (110), and (100) substrates used in the example of Paragraph 0057 – see Paragraph 0059 (
    PNG
    media_image16.png
    86
    456
    media_image16.png
    Greyscale
).  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.
	Regarding claim 31, the Examiner takes Official Notice that the claimed metals are conductive materials and are known to be used for conductive leads (for support of this position, see Seidel et al., Paragraph 0057 and the broad disclose or any suitable conductive material in Paragraph 0082).
	Regarding claim 34, Sun et al. and the evidentiary art teach electrodes meeting the claimed structural limitations (i.e. opposite the interface between the first and second layers).
	Regarding claim 37, as noted above, using a plurality of electrode/contact layers is known in the art.  Duplication of parts to tailor the exact conductivity of the electrode via a plurality of layers would have been a matter of routine optimization, as well as the use of a plurality of layers to insure adequate adhesion to the layers above and below the electrical contact.
	Regarding claim 38, whether the electrode is grounded or not is a matter of intended use.  If one were to be using the device in an application where it must be grounded to avoid outside static disturbances, then one would readily appreciate that the electrodes/leads would require grounding.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As previously noted, the parent and grandparent claims were deemed allowable by amendment to incorporate a subset of the ‘second layer’ materials into the independent claims. In addition to this path to allowability, the Examiner also notes that claims 35 and 36 recite a specific third layer arrangement that is neither taught nor suggested in the prior art with any specificity.  As such, amendment to incorporate either of these claims into the independent claims would also distinguish over the art of record.  In both cases, the double patenting rejections would still need to be obviated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
March 22, 2021